Citation Nr: 1732758	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative joint disease. 

2.  Entitlement to service connection for hypertension, to include as secondary to medication.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1976 to November 1978 and then from November 1978 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In a decision dated in August 2015, the Board remanded the issues.  As the RO has requested the Veteran's complete service personnel records through the appropriate channels, requested information reflecting treatment at a medical facility where the Veteran was stationed during active duty service, attempted to obtain the Veteran's private treatment record from his identified medical care providers, and associated updated VA treatment records with the claims file, the Board finds there is compliance with the prior remand.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not the result of an injury or disease incurred in or aggravated by active military service.  

2.  The Veteran's hypertension is not related to service or a service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2016).

2.  The criteria for service connection for hypertension, to include as secondary to medication, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Additionally, a VA examination was not obtained for the service connection claim for a lumbar spine disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a lumbar spine disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims entitlement to service connection for a lumbar spine disability and hypertension, to include as secondary to medication he takes to control his back pain.  Specifically, he asserts during his May 2015 Board hearing that he was stationed in Germany in September 1979 and had been driving an armored personnel carrier during a training exercise.  The carrier overturned into a ditch, throwing his companion out of the carrier altogether, and causing him to land on his back inside the carrier.  He was med-evacuated out of the field exercise for treatment.  Following the accident, he was put on light duty.  Also, he began taking medication for his back pain in 2011 and developed hypertension thereafter.   

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided to the Veteran in the July 2013 and February 2015 statements of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim for a lumbar spine disability.  


Initially, the Board notes that the first post-service evidence in the record of degenerative changes of the lumbar spine was in December 2010 (see December 2010 VA treatment record noting x-rays revealed degenerative changes).  Thus, service connection for arthritis of the lumbar spine on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016).

The Board recognizes the Veteran's assertion that he suffered back pain and a back injury in service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

After extensive searches, service treatment records and military personnel records demonstrate no instances of low back complaints or treatment.  The lack of any noted back pain in service particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include knee pain, blisters, loss of appetite, chills, and stomach cramps.  

Post-service medical records are silent as to any complaints of back pain or injury until November 2009, almost 29 years after the Veteran left service.  See Veteran's November 2009 application for social security disability benefits, in which he reported low back pain contributed to his inability to work.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, an October 2010 VA treatment record notes the Veteran reported symptoms began in 1994.  He was driving a tractor trailer and collided with another truck.  This statement is inconsistent with the reporting of other another cause of the Veteran's back pain.  If he had back symptoms since service and had seen a doctor for those symptoms, he should have reported them in a treatment context and cited military service as the reason for his back pain, instead of citing another cause. 

Therefore, the evidence thus weighs against a finding that the Veteran has a lumbar spine disability related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds that the evidence weighs against the Veteran's service connection claim for hypertension.  Initially, although the Veteran asserts that his hypertension is secondary to the medication he takes to control his low back pain, because the Board is denying service connection for a low back disability, explained above, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  Moreover, the Board finds a March 2017 VA medical opinion to be highly probative.  Indeed, the examiner found it was less likely as not that the Veteran's claimed hypertension was related to, aggravated by, and or/secondary to his prescribed VA medications, explaining that the Veteran's hypertension began prior to his VA treatment and prescribed medication.  

Furthermore, the Board notes the evidence of record does not include any medical opinion otherwise relating the Veteran's hypertension directly to his active service.  Indeed, service treatment records are silent for any diagnosis of hypertension.  Although a January 2010 private treatment record notes the Veteran reported he was diagnosed with high blood pressure 11 years ago, the earliest record of the Veteran having any indication of hypertension was in January 2008, which notes his blood pressure was 190/144.  Regardless, as the record does not reflect that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from his first period of active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  Moreover, service-connection on the basis of continuity of symptomatology is not available because there is no competent or credible lay or medical evidence that hypertension symptoms were noted during service and persisted thereafter; it was not until many years after discharge that hypertension was diagnosed.  

The Board finds there is no competent or credible medical or lay evidence that the Veteran's hypertension is related to his service.  Indeed, the Veteran does not aver he was diagnosed with hypertension during service.  Instead, he claims in his May 2015 Board hearing that he was diagnosed with hypertension after 2011.  Therefore, the Board finds there is no evidence that the Veteran's hypertension was incurred in or is otherwise related to the Veteran's period of active duty service.  

Accordingly, service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for lumbar spine degenerative joint disease is denied.  

Service connection for hypertension, to include as secondary to medication, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


